 



EXHIBIT 10.1

AMENDMENT No. 3
Dated as of July 18, 2003
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of June 26, 1998

     This AMENDMENT NO. 3 (this “Amendment”) dated as of July 18, 2003 is
entered into among PILGRIM’S PRIDE FUNDING CORPORATION (“Seller”), PILGRIM’S
PRIDE CORPORATION (“Pilgrim’s Pride”) as initial Servicer, FAIRWAY FINANCE
CORPORATION (as successor in interest to Pooled Accounts Receivable Capital
Corporation) (“Purchaser”) and HARRIS NESBITT CORP. (as successor to BMO Nesbitt
Burns Corp.), as agent for the Purchaser (in such capacity, together with its
successors and assigns, the “Agent”).

RECITALS

     WHEREAS, the parties hereto have entered into a certain Receivables
Purchase Agreement dated as of June 26, 1998 (as amended through the date
hereof, the “Agreement”);

     WHEREAS, the parties hereto wish to make certain changes to the Agreement
as herein provided;

     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Agreement.

     Amendments to the Agreement. The Agreement is hereby amended as follows:

     2.1. Exhibit I to the Agreement is hereby amended by adding thereto the
following new definitions in the appropriate alphabetical order:



       “Cash Equivalent” shall mean with respect to any Person any short-term
investments that are classified as cash equivalents on such Person’s
consolidated balance sheet in accordance with generally accepted accounting
principles, consistently applied.



       “EBITDA” shall mean, with respect to any Person, in any fiscal year, all
earnings (other than extraordinary items) of such Person before interest and
income tax obligations of such Person for said year and before depreciation and
amortization charges of such Person for said year, all determined in accordance
with generally accepted accounting principles, consistently applied.



       “Fiscal Year” shall mean the 52 or 53 week period ending on the Saturday
closest to September 30 in each calendar year, regardless of whether such
Saturday occurs in September or October of any calendar year.

 



--------------------------------------------------------------------------------



 





       “Fixed Charge Coverage Ratio” with respect to any Person shall mean the
ratio of (a) the sum of EBITDA and all amounts payable under all non-cancellable
operating leases (determined on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied) for the period
in question, to (b) the sum of (without duplication) (i) Interest Expense for
such period, (ii) the sum of the scheduled current maturities (determined in
accordance with generally accepted accounting principles consistently applied)
of Funded Debt during the period in question, (iii) all amounts payable under
non-cancellable operating leases (determined as aforesaid) during such period,
and (iv) without duplication, all amounts payable with respect to capitalized
leases (determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied) for the period in question. Fixed
Charge Coverage Ratio shall be calculated without regard to (i) the indebtedness
of Pilgrim’s Pride relating to the Protein IRB Bond in the definition of “Funded
Debt” to the extent proceeds remain held in trust and not paid to Pilgrim’s
Pride pursuant to the terms of the Protein IRB Bond and (ii) the indebtedness,
if any, of Pilgrim’s Pride or its subsidiaries, as lessee, relating to the
Intercompany Bonds in the definition of “Funded Debt” or otherwise so long as
Pilgrim’s Pride or a subsidiary of Pilgrim’s Pride remains the holder of such
Intercompany Bonds.



       “Funded Debt” with respect to any Person shall mean all indebtedness for
borrowed money of such Person and with respect to Pilgrim’s Pride all
indebtedness for borrowed money of Pilgrim’s Pride, in each case maturing by its
terms more than one year after, or which is renewable or extendible at the
option of such Person for a period ending one year or more after, the date of
determination, and shall include indebtedness for borrowed money of such
maturity created, assumed or guaranteed by such Person either directly or
indirectly, including obligations of such maturity secured by liens upon
Property of such Person and upon which such entity customarily pays the
interest, all current maturities of all such indebtedness of such maturity and
all rental payments under capitalized leases of such maturity.    
     “Intangible Assets” shall mean license agreements, trademarks, trade names,
patents, capitalized research and development, proprietary products (the results
of past research and development treated as long term assets and excluded from
Inventory) and goodwill (all determined on a consolidated basis in accordance
with generally accepted accounting principles consistently applied).    
     “Intercompany Bonds” shall mean those certain existing industrial revenue
bonds in the aggregate principal amount of approximately $57.5 million,
currently held by ConAgra Foods, Inc. (“ConAgra”), and following the date hereof
are transferred and assigned to Pilgrim’s Pride or a subsidiary of Pilgrim’s
Pride, in connection with the proposed acquisition by Pilgrim’s Pride of all or
a portion of the chicken business of ConAgra (and/or one or more of its
subsidiaries), which bonds are provided by or through state and local
governmental agencies, the proceeds of which were used to finance the
acquisition and construction of specified projects covered by certain lease
agreements with the governmental authorities that issued such Intercompany Bonds
as lessor, under which lease agreements one or more subsidiaries or divisions of
ConAgra

2



--------------------------------------------------------------------------------



 





  (which subsidiary or division is acquired by Pilgrim’s Pride following the
date hereof), remains liable, as the lessee.



       “Interest Expense” for any period shall mean all interest charges during
such period, including all amortization of debt discount and expense and imputed
interest with respect to capitalized lease obligations, determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied.          “Inventory” with respect to any Person shall mean
all raw materials, work in process, finished goods, and goods held for sale or
lease or furnished or to be furnished under contracts of service in which such
Person or any subsidiary now has or hereafter acquires any right.    
     “Leverage Ratio” for any Person, shall mean the ratio for such Person and
its subsidiaries (as calculated on the last day of each fiscal quarter of such
Person) of (a) an amount equal to the sum of the aggregate outstanding principal
amount of all Debt (other than Debt consisting of reimbursement and other
obligations with respect to undrawn letters of credit), minus the aggregate
principal amount of all cash and Cash Equivalents reflected on such Person’s
balance sheet that is not restricted to secure the payment of off-balance sheet
liabilities of such Person or any subsidiary, to (b) the amount included in
clause (a), above, plus the Net Worth of such Person. Leverage Ratio shall be
calculated without regard to (i) the indebtedness of Pilgrim’s Pride relating to
the Protein IRB Bond in the definition of “Debt” to the extent proceeds remain
held in trust and not paid to Pilgrim’s Pride pursuant to the terms of the
Protein IRB Bond and (ii) the indebtedness, if any, of Pilgrim’s Pride or its
subsidiaries, as lessee, relating to the Intercompany Bonds in the definition of
“Debt” so long as Pilgrim’s Pride or a subsidiary of Pilgrim’s Pride remains the
holder of such Intercompany Bonds.          “Net Income” of any Person shall
mean the net income of such Person and its subsidiaries determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied.          “Net Worth” of any Person shall mean the Total
Assets minus the Total Liabilities of such Person and its subsidiaries, all
determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied.          “Property” shall mean any
interest in any kind of property or asset, whether real, personal or mixed or
tangible or intangible.          “Protein IRB Bond” shall mean Pilgrim’s Pride’s
obligations pursuant to that certain Loan Agreement dated as of June 5, 1999
between Pilgrim’s Pride and the Camp County Industrial Development Corporation
and in connection with the related bonds issued by the Camp County Industrial
Development Corporation.          “Tangible Net Worth” of any Person (as
calculated on the last day of each fiscal quarter of such Person), shall mean
the Net Worth of such Person minus the amount of all Intangible Assets of such
Person on such date and its subsidiaries, determined on a

3



--------------------------------------------------------------------------------



 





  consolidated basis in accordance with generally accepted accounting
principles, consistently applied.



       “Total Assets” with respect to any Person, shall mean at any date, the
aggregate amount of assets of such Person and its subsidiaries determined on a
consolidated basis in accordance with generally accepted accounting principles
consistently applied.          “Total Liabilities” with respect to any Person,
shall mean at any date, the aggregate amount of all liabilities of such Person
and its subsidiaries determined on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied.

     2.2. The definition of “Debt” set forth in Exhibit I to the Agreement is
hereby amended in its entirety as follows:



       “Debt” of any Person means as of any time the same is to be determined,
the aggregate of:



       (a) all indebtedness, obligations and liabilities of such Person with
respect to borrowed money (including by the issuance of debt securities);    
     (b) all guaranties, endorsements and other contingent obligations of such
Person with respect to indebtedness arising from money borrowed by others;    
     (c) all reimbursement and other obligations with respect to letters of
credit, bankers acceptances, customer advances and other extensions of credit
whether or not representing obligations for borrowed money;          (d) the
aggregate of the principal components of all leases and other agreements for the
use, acquisition or retention of real or personal property which are required to
be capitalized under generally accepted accounting principles consistently
applied;          (e) all indebtedness, obligations and liabilities representing
the deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business); and          (f) all indebtedness
secured by a lien on the Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness.

     2.3. Clause (a) of the definition of “Facility Termination Date” set forth
in Exhibit I to the Agreement is hereby amended by replacing the reference to
“July 25, 2003” with a reference to “June 26, 2008” therein.

4



--------------------------------------------------------------------------------



 



     2.4. Clause (y) of the definition of “Loss Percentage” set forth in
Exhibit I to the Agreement is hereby amended in its entirety as follows:

     

    "(y) the greater of (1) the highest average of the Dilution Ratios for any
three consecutive calendar months during the twelve most recent calendar months
and (2) 1.75%,”

     2.5. Clause (iii) of the definition of “Loss Percentage” set forth in
Exhibit I to the Agreement is hereby amended by replacing the percentage “10%”
with the percentage “12%” therein.

     2.6. The definition of “Normal Concentration Percentage” set forth in
Exhibit I to the Agreement is hereby amended in its entirety as follows:



       “Normal Concentration Percentage” for any Obligor means at any time 3% if
such Obligor is not a Special Obligor, or if such Obligor is a Special Obligor,
11% if such Special Obligor is rated A+ or better by S&P and A1 or better by
Moody’s, 6% if such Special Obligor is rated A- or better by S&P and A3 or
better by Moody’s, and 5% if such Special Obligor is not so rated but is rated
at least BBB- by S&P and Baa3 by Moody’s.

     2.7. The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is hereby amended by replacing the amount “$60,000,000” with the
amount “$125,000,000” therein.

     2.8. Section 1.8(a) of the Agreement is hereby amended by adding to the end
thereof the following new sentence:

     

    “For the avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board (“FASB”) (including,
without limitation, FASB Interpretation No. 46), shall (notwithstanding anything
in this paragraph or otherwise in this Agreement to the contrary, whether or not
issued or occurring on or prior to or after the date hereof) constitute an
adoption, change, request, guideline or directive subject to this Section 1.8.”





     2.9. Section 5.6 of the Agreement is hereby amended by adding thereto the
following new paragraph:



       “Notwithstanding any other provision herein, each of the parties hereto
(and each employee, representative or other agent of each such party) may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such U.S. tax treatment and U.S. tax
structure, other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws.”

     2.10. Exhibit IV to the Agreement is hereby amended by adding to the end
thereof the following new paragraphs “t,” “u,” and “v”:

5



--------------------------------------------------------------------------------



 





       "(t) Leverage Ratio. The Servicer (or if ’s Pride is not then the
Servicer, Pilgrim’s Pride) will not permit its Leverage Ratio at any time to
exceed 0.7 to 1.          (u) Tangible Net Worth. The Servicer (or if Pilgrim’s
Pride is not then the Servicer, Pilgrim’s Pride) shall maintain its Tangible Net
Worth at all times during the periods specified below in an amount not less than
the minimum required amount for each period set forth below:



       (a) from July 15, 2003 through the next to last day in Fiscal Year 2003,
the sum of (i) $225,000,000, plus (ii) the net proceeds of any equity issuance
in a capital raising transaction (including in connection with the acquisition
of any subsidiary, division or otherwise) during such Fiscal Year; and    
     (b) from the last day of Fiscal Year 2003 and at all times during each
Fiscal Year thereafter, an amount in any Fiscal Year equal to the minimum amount
required to be maintained during the preceding Fiscal Year plus an amount equal
to the sum of: (i) the net proceeds of any equity issuance in a capital raising
transaction (including in connection with the acquisition of any subsidiary,
division or otherwise) during such Fiscal Year, plus (ii) 25% of Pilgrim’s
Pride’s Net Income (but not less than zero) during such Fiscal Year.



       (v) Fixed Charge Coverage Ratio. The Servicer (or if Pilgrim’s Pride is
not then the Servicer, Pilgrim’s Pride) will not permit, as of the last day of
each fiscal quarter of Pilgrim’s Pride, its Fixed Charge Coverage Ratio, as
calculated for the period equal to the eight consecutive fiscal quarters of
Pilgrim’s Pride then ended to be less than 1.30 to 1 on the last day of each
fiscal quarter of Pilgrim’s Pride.”

     3.     Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Purchaser and the Agent that the
representations and warranties of such Person contained in Exhibit III to the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date), and that as of the date hereof,
no Termination Event or Unmatured Termination Event has occurred and is
continuing or will result from this Amendment.

     4. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified and confirmed in all respects. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.

6



--------------------------------------------------------------------------------



 



     5.     Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Agent of the following (each, in form and substance
satisfactory to the Administrator):



       (a) Counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;          (b) A fully executed copy of
the Amended and Restated Fee Letter dated as of the date hereof and signed by
each of the parties thereto;          (c) Written confirmation from each of the
Rating Agencies that the then current rating by such Rating Agency of the Notes
of the Purchaser will not be downgraded or withdrawn as a result of the
effectiveness of this Amendment and the transactions contemplated hereby; and  
       (d) Such other documents, resolutions, certificates, agreements and
opinions as the Agent may reasonably request in connection herewith.

     6.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.

     7.     Governing Law. This Amendment, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of Texas (without giving effect to the conflict of laws
principles thereof).

     8.     Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

  PILGRIM’S PRIDE FUNDING CORPORATION   By: /s/ R. A Cogdill


--------------------------------------------------------------------------------

Name: Richard A. Cogdill
Title: Executive Vice President and
Chief Financial Officer   PILGRIM’S PRIDE CORPORATION   By: /s/ R. A Cogdill


--------------------------------------------------------------------------------

Name: Richard A. Cogdill
Title: Executive Vice President and
Chief Financial Officer   FAIRWAY FINANCE CORPORATION, as Purchaser   By: /s/
Jill A. Gordon


--------------------------------------------------------------------------------

Name: Jill A. Gordon
Title: Vice President   HARRIS NESBITT CORP., as Agent   By: /s/ Peter E. Walsh


--------------------------------------------------------------------------------

Name: Peter E. Walsh
Title: Managing Director   By


--------------------------------------------------------------------------------

Name: Title:  

S-1